Fill in this information to identify the case:

Debtor 1       Sue Ellen O’Brien

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the     Northern                 District of     California
                                                                                    (State)

Case number           19-50680




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                12/16
If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor:            Quicken Loans Inc.                                       Court claim No. (if known):   4

Last 4 digits of any number you
use to identify the debtor’s account:       0720

Does this notice supplement a prior notice of post-petition fees,
expenses, and charges?
☒    No

☐    Yes. Date of the last notice:

Part 1:     Itemize Post-petition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.
Description                                                              Dates Incurred                                           Amount
 1.Late Charges                                                                                                         (1)   $

 2.Non-sufficient funds (NSF) fees                                                                                      (2)   $

 3.Attorney Fees                                                         05/15/2019 – Objection to Confirmation         (3)   $   550.00

 4.Filing fees and court costs                                                                                          (4)   $

 5.Bankruptcy/Proof of claim fees                                        04/24/2019                                     (5)   $   500.00

 6.Appraisal/Broker’s price opinion fees                                                                                (6)   $

 7.Property inspection fees                                                                                             (7)   $

 8.Tax advances (non-escrow)                                                                                            (8)   $

 9.Insurance advances (non-escrow)                                                                                      (9)   $

10.Property preservation expenses. Specify:                                                                             (10) $

11.Other. Specify:          Plan Review                                  04/23/2019                                     (11) $    150.00

12.Other. Specify:                                                                                                      (12) $

13.Other. Specify:                                                                                                      (13) $

14.Other. Specify:                                                                                                      (14) $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                      Notice of Postpetition Mortgage Fees, Expenses, and Charges                                  page 1
               Case: 19-50680               Doc#      Filed: 06/05/19             Entered: 06/05/19 12:46:57                  Page 1 of 4
Debtor 1          Sue Ellen OBrien                                                      Case Number (if known)    19-50680
                  First Name            Middle Name       Last Name




Part 4:
                  Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.
     ☐ I am the creditor.
     ☒ I am the creditor’s authorized agent.
I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
 X         /s/ Arnold L. Graff                                                                   Date    June 5, 2019
           Signature


Print:             Arnold L. Graff                                                              Title:   Agent for Creditor
                   First Name            Middle Name       Last Name

Company:           Aldridge Pite, LLP

Address:           4375 Jutland Dr. Suite 200; P.O. Box 17933
                   Number                Street

                   San Diego             CA                            92177-0933
                   City                  State                         Zip Code

Contact phone      (858)-750-7600                                                               Email    agraff@aldridgepite.com




Official Form 410S2                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                                   page 2
             Case: 19-50680               Doc#         Filed: 06/05/19            Entered: 06/05/19 12:46:57              Page 2 of 4
      Arnold L. Graff (SBN 269170)
  1   agraff@aldridgepite.com
      Joseph C. Delmotte (SBN 259460)
  2   jdelmotte@aldridgepite.com
      ALDRIDGE PITE, LLP
  3   4375 Jutland Drive, Suite 200
      P.O. Box 17933
  4   San Diego, CA 92177-0933
      Telephone: (858) 750-7600
  5   Facsimile: (619) 590-1385
  6   Attorneys for
      Quicken Loans Inc.
  7
                                 UNITED STATES BANKRUPTCY COURT
  8

  9                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
 10
       In re                                                 Case No. 19-50680
 11
       SUE ELLEN OBRIEN AKA SUE E.                           Chapter 13
 12    O'BRIEN,
 13                    Debtor.                               PROOF OF SERVICE
 14

 15            I, Melissa Gonzalez, declare that:
 16            I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont Center,
 17 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen years and

 18 not a party to this case.

 19            On June 5, 2019, I caused the following documents:
 20                  Notice of Postpetition Mortgage Fees, Expenses, and Charges;
 21 to be served in said cause by placing a copy thereof enclosed in a sealed envelope with postage

 22 thereon fully prepaid in the United States Mail at San Diego, California, and/or via electronic means

 23 pursuant to Bankruptcy Local Rule 9013-3(c) as follows:

 24
                                                   DEBTOR
 25                                            Sue Ellen OBrien
                                                P.O. Box 2092
 26                                            Carmel, CA 93923
                                                (Via U.S. Mail)
 27

 28                                                     //
                                                        //
                                                   -1-                                 CASE NO. 19-50680
                                              PROOF OF SERVICE

Case: 19-50680       Doc#       Filed: 06/05/19     Entered: 06/05/19 12:46:57     Page 3 of 4
                                          DEBTOR’S ATTORNEY
  1
                                             Jeremy F. Peck
  2                                   Law Office of Jeremy F. Peck
                                             P.O.Box 51685
  3                                     Pacific Grove, CA 93950
                                        jeremy@jeremypeck.com
  4                                             (Via NEF)
  5
                                                TRUSTEE
  6                                       Devin Derham-Burk
                                             P.O. Box 50013
  7                                     San Jose, CA 95150-0013
                                          ctdocs@ch13sj.com
  8
                                               (Via NEF)
  9
                                           U.S. TRUSTEE
 10                                         U.S. Trustee
                                        Department of Justice
 11
                                   USTPRegion17.SJ.ECF@usdoj.gov
 12                                          (Via NEF)

 13

 14        I declare under penalty of perjury that the foregoing is true and correct.

 15 Dated: June 5, 2019                           /s/Melissa Gonzalez
                                                  MELISSA GONZALEZ
 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                -2-                                     CASE NO. 19-50680
                                           PROOF OF SERVICE

Case: 19-50680    Doc#     Filed: 06/05/19      Entered: 06/05/19 12:46:57        Page 4 of 4
